—In an action to recover damages for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Kings County (Spodek, J.), dated February 2, 2000, which, after a hearing, granted that branch of the motion of the defendant Joseph J. Gottesman which was to dismiss the complaint pursuant to CPLR 3211 (a) (8), and denied as academic that branch of the motion which was to *656dismiss the complaint as time-barred pursuant to CPLR 3211 (a) (5).
Ordered that the appeal from so much of the order as denied as academic that branch of the motion which was to dismiss the complaint as time-barred pursuant to CPLR 3211 (a) (5) is dismissed, as the appellants are not aggrieved by that portion of the order (see, CPLR 5511); and it is further,
Ordered that the order is reversed insofar as reviewed, on the law, and that branch of the motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (8) is denied; and it is further,
Ordered that the appellants are awarded one bill of costs.
The plaintiff properly effectuated service upon the defendant Joseph J. Gottesman at his actual place of business pursuant to CPLR 308 (2).
The plaintiffs’ remaining contentions are without merit. Ritter, J. P., S. Miller, Luciano and Smith, JJ., concur.